         Case 3:20-cv-03792-WHA Document 25 Filed 07/07/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                          1301 Clay Street
                                         Oakland, CA 94612
                                      ___________________
                                        www.cand.uscourts.gov

Susan Y. Soong                                                                    General Court Number
Clerk of Court                                                                            510-637-3530

                                            July 7, 2020


CASE TITLE: CoreCivic Inc v. Candide Group LLC

CASE NUMBER: 20-cv-03792-KAW

RECEIVED FROM: Central District of California

TO COUNSEL OF RECORD:

         The above entitled action has been transferred to this District. All future filings should
reflect the above case number.

                                                                Sincerely,

                                                                Susan Y. Soong, Clerk



                                                                by: Jordan Burgan
                                                                Case Systems Administrator
                                                                (510) 637-3537
